Case 2:21-cv-01240-WJM-MF Document 23 Filed 08/26/21 Page 1 of 12 PageID: 1132




                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY


      OTG MANAGEMENT PHL LLC, et al.,

                     Plaintiff,
                                                             Civil Action No.:
              v.                                             2:21-cv-01240-WJM-MF

      EMPLOYERS INSURANCE COMPANY
                                                                OPINION
      OF WAUSAU,

                     Defendant.

 WILLIAM J. MARTINI, U.S.D.J.:
        This matter arises out of Defendant Employers Insurance Company of Wausau’s
 (“Defendant”) alleged breach of an insurance contract and denial of insurance coverage to
 Plaintiff OTG Management LLC and certain of its subsidiaries (collectively, “Plaintiffs”)
 related to losses caused by the ongoing COVID-19 pandemic. Before the Court is
 Defendant’s motion (the “Motion”) to dismiss the Complaint for failure to state a claim
 upon which relief can be granted pursuant to Federal Rule of Civil Procedure (“FRCP”)
 12(b)(6), ECF No. 14. For the reasons set forth below, Defendant’s Motion is GRANTED.
I.          BACKGROUND 1
            A.     Plaintiff’s Insurance Claim and COVID-19 Losses
            Plaintiff OTG Management LLC is a Delaware limited liability company and
     ultimate parent of each of the other Plaintiffs in this action. 2 Together, Plaintiffs operate
     and manage a variety of airport concessions, including restaurants, bars, markets providing
     food and beverage services, and other airport retail concessions, in airports across the
     United States. Compl. ¶ 4. Defendant is an insurance company organized under the laws


 1
  Unless otherwise indicated, all facts in this section are taken from the Complaint, ECF No. 1, and
 are assumed to be true for purposes of this Opinion.
 2
   The other Plaintiffs are: (1) OTG Management PHL LLC; (2) OTG Management PHL B, LLC;
 (3) LaGuardia USA LLC; (4) LGA Airport Restaurants, L.P.; (5) OTG DCA Venture II LLC; (6)
 OTG JFK T2 Venture, LLC; (7) OTG JFK T5 Venture, LLC; (8) OTG Management T8 LLC; (9)
 OTG Management JFK LLC; (10) OTG Management EWR LLC; (11) OTG Management IAH,
 LLC; (12) OTG Management Midwest LLC; (13) OTG Management YYZ, LLC; (14) OTG MCO
 Venture II LLC; (15) OTG ORD Venture LLC; (16) OTG Experience, LLC; and (17) OTG
 Concepts Franchising, LLC.
Case 2:21-cv-01240-WJM-MF Document 23 Filed 08/26/21 Page 2 of 12 PageID: 1133




 of Wisconsin with its principal place of business in Massachusetts. Id. at ¶ 20. Defendant
 issued a commercial property insurance policy to Plaintiff OTG Management LLC as
 named insured (the “Policy”) covering the period from June 1, 2019 through June 1, 2020.
 Id. at ¶¶ 24, 26; Compl., Ex. A. The Policy also provides coverage to each of the other
 Plaintiffs as subsidiaries of OTG Management LLC. Id. at ¶ 25; Compl., Ex. A., § I.A.
        Unfortunately, Plaintiffs’ business was among the many that sustained losses
 throughout 2020 as a result of the COVID-19 pandemic. Specifically, Plaintiffs allege that,
 because their retail operations are located inside of airports, they were particularly hard hit
 by the damage caused by COVID-19 itself as well as the preventative measures taken by
 governments and the public to limit non-essential travel and other activities. See Compl.
 ¶¶ 57-69, 76-77.
        Plaintiffs submitted a business interruption claim for their losses due to the COVID-
 19 pandemic under the Policy to Defendant on March 16, 2020. Id. at ¶ 107. Shortly
 thereafter, Defendant responded to Plaintiffs’ claim by asking several questions about the
 nature of Plaintiffs’ losses, and, on April 15, 2020, issued a reservation of rights letter. Id.
 at ¶¶ 108-11. On June 26, 2020, Plaintiffs responded to Defendant’s inquiries about the
 nature of their losses. Id. at ¶ 114. On September 16, 2020, Defendant denied coverage
 under the Policy, stating, among other things, that neither COVID-19 nor government
 orders related thereto was a risk of physical loss or damage and that Plaintiffs’ claim fell
 under certain applicable coverage exclusions in the Policy.
        B.     The Policy
         The Policy is an all-risk commercial property insurance policy that provides
 coverage against “all risks of direct physical loss or damage” to Plaintiffs’ insured property
 except as otherwise limited or excluded therein. Compl., Ex. A., § I.C. The Policy is
 comprised of two types of insurance coverage: (1) “Property Damage”; and (2) “Time
 Element.” See generally id. at §§ II-III. The former provides coverage for direct physical
 loss or damage to certain specified types of real or personal property, except for loss or
 damage caused by certain excludable events or circumstances. Id. at §§ II.A, C. Among
 these exclusions, and of particular importance here, are (a) “loss or damage from
 enforcement of any law or ordinance . . . [r]egulating the construction, repair, replacement,
 use or removal, including debris removal, of any property” (the “Law or Ordinance
 Exclusion”), id. at § I.C.1(f)(1); and “unless directly resulting from a covered loss, 3” (b)
 “[c]ontamination, and any cost due to contamination including the inability to use or
 occupy property or any cost of making property safe or suitable for use or occupancy,
 except as provided elsewhere in th[e] Policy” (the “Contamination Exclusion”), id. at §
 I.C.4(a). The Policy defines “contamination” broadly as “[a]ny condition of property that
 results from a contaminant.” Id. at § VII.4. In turn, the Policy further defines “contaminant”
 as “[a]ny foreign substance, impurity, pollutant, hazardous material, poison, toxin,

 3
   The Policy defines a “covered loss” as “[a] loss to covered property caused by direct physical
 loss or damage insured by th[e] Policy.” Compl., Ex. A, § VII.5.

                                                2
Case 2:21-cv-01240-WJM-MF Document 23 Filed 08/26/21 Page 3 of 12 PageID: 1134




 pathogen or pathogenic organism, bacteria, virus, disease causing or illness causing agent,
 fungus, mold or mildew.” Id. at § VII.(3) (emphasis added).
         “Time Element” coverage, meanwhile, covers certain losses and expenses incurred
 as a result of a necessary interruption in business operations directly resulting from physical
 loss or damage to Plaintiffs’ insured property. Id. at § III.A. In addition, the Policy extends
 such Time Element coverage to a variety of circumstances in which Plaintiffs’ business
 operations may be interrupted even though Plaintiffs’ insured property may not have
 suffered any direct physical loss or damage, including (1) physical loss or damage to a
 nearby “attraction property” Plaintiffs depend on to attract customers (“Attraction Property
 Coverage”), id. at § III.E.1; (2) orders of civil or military authorities caused by physical
 loss or damage to Plaintiffs’ insured property or similar nearby property prohibiting access
 to Plaintiffs’ insured property (“Civil Authority Coverage”), id. at § III.E.2; (3) physical
 loss or damage to locations of certain of Plaintiffs’ direct or indirect customers, suppliers,
 contract manufacturers or contract service providers (“Contingent Time Element
 Coverage”), id. at § III.E.4; and (4) physical loss or damage to certain property which
 directly prevents ingress or egress to Plaintiffs’ insured premises, (“Ingress/Egress
 Coverage”), id. at § III.E.8. In a section titled “Time Element Exclusions,” the Policy
 identifies several specific exclusions to Time Element coverage, none of which are
 themselves applicable to the present dispute. Before going on to identify these specific
 losses excluded from Time Element coverage, however, the section’s introductory clause
 provides that “[i]n addition to the exclusions elsewhere in this Policy, the following
 exclusions apply to TIME ELEMENT loss . . . .” Id. at § III.D.
        C.     Procedural History
         On January 27, 2021, Plaintiffs filed their four-count Complaint asserting claims
 arising out of Defendant’s denial of their claim for business interruption insurance
 coverage. Broadly speaking, Plaintiffs allege that they suffered financial losses due to the
 necessary closure of their businesses in light of the physical loss or damage caused by the
 presence of COVID-19 on their premises and by various government shut-down orders
 issued to try and mitigate the spread thereof, and that Defendant wrongfully denied
 insurance coverage for such losses. The Complaint seeks both a declaration stating that
 Plaintiffs’ losses are insured under the Policy as well as money damages for Defendant’s
 alleged breach of the insurance contract. In addition, the Complaint sets forth claims for
 bad faith denial of insurance coverage and for violations of the New Jersey Consumer
 Fraud Act (the “NJCFA”), N.J.S.A. 56:8-2.
 II.         LEGAL STANDARD
        FRCP 12(b)(6) provides for the dismissal of a complaint if the plaintiff fails to state
 a claim upon which relief can be granted. The movant bears the burden of showing that no
 claim has been stated. Hedges v. United States, 404 F.3d 744, 750 (3d Cir. 2005). In
 deciding a motion to dismiss under FRCP 12(b)(6), “all allegations in the complaint must
 be accepted as true, and the plaintiff must be given the benefit of every favorable inference
 to be drawn therefrom.” Malleus v. George, 641 F.3d 560, 563 (3d Cir. 2011). The Court

                                               3
Case 2:21-cv-01240-WJM-MF Document 23 Filed 08/26/21 Page 4 of 12 PageID: 1135




 need not accept as true “legal conclusions,” and “[t]hreadbare recitals of the elements of a
 cause of action, supported by mere conclusory statements, do not suffice.” Ashcroft v.
 Iqbal, 556 U.S. 662, 678 (2009). In ruling on a 12(b)(6) motion, the Court is ordinarily
 limited to the facts as alleged in the complaint, the exhibits attached thereto, and matters
 of public record. Pension Benefit Guar. Corp. v. White Consol. Indus., 998 F.2d 1192, 1996
 (3d Cir. 1993). The Court may, however, look outside the pleadings and also consider
 “document[s] integral to or explicitly relied upon in the complaint” or any “undisputedly
 authentic document that a defendant attaches as an exhibit to a motion to dismiss if the
 plaintiff’s claims are based on the document.” In re Asbestos Prod. Liability Litig. (No.
 VI), 822 F.3d 125, 134 n.7 (3d Cir. 2016).
         To survive a 12(b)(6) motion, “a complaint must contain sufficient factual
 matter . . . to ‘state a claim to relief that is plausible on its face.’” Id. (quoting Bell Atl.
 Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the
 plaintiff pleads factual content that allows the court to draw the reasonable inference that
 the defendant is liable for the misconduct alleged.” Id. “The plausibility standard is not
 akin to a ‘probability requirement,’ but it asks for more than a sheer possibility that a
 defendant has acted unlawfully.” Id.
 III.        DISCUSSION
        Plaintiffs allege that Defendant’s denial of coverage under the Policy for losses
 suffered as a result of the COVID-19 pandemic constituted a breach of the insurance
 contract, and that Defendant’s denial of such coverage and its investigation with respect
 thereto were made in bad faith and violated the NJCFA. The Court disagrees and addresses
 each claim in turn.
        A.     Counts I and II: Declaratory Judgment and Breach of Contract
               1.      Choice of Law
        At the outset, the Court must resolve an apparent dispute between the parties as to
 which state’s law governs Plaintiffs’ breach of contract claim. Defendant argues that the
 choice-of-law provision in Section I.H of the Policy’s Declarations requires the application
 of New York law. See Mot. at 14 n.6; Compl., Ex. A., § I.H. Plaintiffs suggest that the
 Court can apply both New Jersey and New York law because there is no discernible
 substantive difference between the two with respect to breaches of insurance contracts.
         Though Plaintiffs may be correct that there is no substantive difference between the
 laws of New York and New Jersey as it relates to the interpretation of insurance contracts,
 for the avoidance of doubt, the Court finds that New York law governs Plaintiffs’ contract
 claim. In diversity cases, the Court applies the choice-of-law rules of New Jersey to
 determine the controlling substantive state law. Collins v. Mary Kay, Inc., 874 F.3d 176,
 183 (3d Cir. 2017). “New Jersey gives effect to contracting parties’ private choice of law
 clauses unless they conflict with New Jersey public policy.” Gen. Motors Corp. v. New
 A.C. Chevrolet, Inc., 263 F.3d 296, 331 (3d Cir. 2001). Here, the Policy provides that “[t]he
 validity and interpretation of this Policy shall be governed by and construed in accordance


                                                4
Case 2:21-cv-01240-WJM-MF Document 23 Filed 08/26/21 Page 5 of 12 PageID: 1136




 with the laws of the state of New York.” Compl., Ex. A., § I.H. Neither party argues, and
 the Court does not find, that there is any public policy of New Jersey which would caution
 against the application of New York law to this dispute. Accordingly, the Court will
 enforce the terms of the Policy’s choice-of-law provision and apply New York law to
 Plaintiffs’ breach of contract claim.
               2.     Interpretation of Insurance Contracts Generally
        Under New York law, “insurance policies are interpreted according to general rules
 of contract interpretation.” Olin Corp. v. Am. Home Assurance Co., 704 F.3d 89, 98 (2d
 Cir. 2012). The Court must “give effect to the intent of the parties as expressed in the clear
 language of the contract” read “in light of common speech and the reasonable expectations
 of a businessperson.” Parks Real Estate Purchasing Grp. v. St. Paul Fire & Marine Ins.
 Co., 472 F.3d 33, 42 (2d Cir. 2006) (quotations omitted). In so doing, the insurance contract
 should be read as “a harmonious and integrated whole” and “construed in a manner which
 gives effect to each and every part, so as not to render any provision meaningless or without
 force or effect.” Charter Oak Fire Ins. Co. v. Zurich Am. Ins. Co., 462 F. Supp. 3d 317,
 322 (S.D.N.Y. 2020) (quotations omitted). Thus, “[w]here the provisions of a policy are
 clear and unambiguous, they must be given their plain and ordinary meaning, and [the
 Court] should refrain from rewriting the agreement.” Roundabout Theatre Co. v. Cont’l
 Cas. Co., 302 A.D.2d 1, 6 (N.Y. App. Div. 2002) (alteration omitted). If, however, the
 relevant provisions of the policy are ambiguous, the Court must resolve any such ambiguity
 against the insurer. Dean v. Tower Ins. Co. of N.Y., 979 N.E.2d 1143, 1145 (N.Y. 2012).
 The provisions of an insurance contract are ambiguous where they are “capable of more
 than one meaning when viewed objectively by a reasonably intelligent person who has
 examined the context of the entire integrated agreement and who is cognizant of the
 customs, practices, usage and terminology as generally understood in the particular trade
 or business.” Olin Corp., 704 F.3d at 99.
        As the party seeking coverage, the insured “bears the burden of showing that the
 insurance contract covers the loss.” Morgan Stanley Grp. Inc. v. New England Ins. Co.,
 225 F.3d 270, 276 (2d Cir. 2000). Once an insured satisfies its initial burden to establish
 that coverage for its claim exists, however, the burden shifts to the insurer to demonstrate
 that an exclusion to coverage under the insurance policy applies. Michael J. Redenburg,
 Esq. PC v. Midvale Indemnity Co., – F.3d – , 2021 WL 276655, at *7 (S.D.N.Y. Jan. 27,
 2021). An exclusion to coverage is read narrowly and will only serve to bar coverage of an
 insured’s claim where it is “stated in clear and unmistakable language, is subject to no other
 reasonable interpretation, and applies in the particular case.” J.P. Morgan Sec. Inc. v.
 Vigilant Ins. Co., 126 A.D.3d 76, 83 (N.Y. App. Div. 2015).
               3.     The Contamination Exclusion Excludes Coverage for Plaintiffs’
                      Claim
        Defendant argues that the Contamination Exclusion categorically bars any coverage
 under the Policy for losses sustained due to COVID-19. Plaintiffs, unsurprisingly, disagree,
 and argue that the Contamination Exclusion is inapplicable to losses and expenses for

                                               5
Case 2:21-cv-01240-WJM-MF Document 23 Filed 08/26/21 Page 6 of 12 PageID: 1137




 which coverage is sought under the Time Element section of the Policy, is otherwise
 ambiguous in its application to pandemics as opposed to industrial pollution claims, is
 inapplicable to Plaintiffs’ claim for coverage because the efficient proximate cause of their
 losses is the various government closure orders rather than COVID-19 itself, and that
 Defendant is estopped from claiming that the Contamination Exclusion applies. The Court
 agrees with Defendant that the Contamination Exclusion bars Plaintiffs’ claim for coverage
 under the Policy.
                      i.      The Contamination Exclusion Applies to Plaintiffs’ Claim
        Plaintiffs argue that the Contamination Exclusion applies only to claims made under
 the Property Damage section of the Policy, rather than the Time Element section under
 which they seek coverage, and only for certain “costs” as opposed to “losses” and “extra
 expenses.” The Court disagrees.
        First, although set forth in the Property Damage section of the Policy, it is clear that
 the Contamination Exclusion applies to both the Property Damage and Time Element
 coverages provided for therein. The section of the Policy describing the exclusions
 applicable to Time Element coverage is unambiguous and makes clear that, in addition to
 the “Time Element”-specific exclusions set forth in that section, the “exclusions elsewhere
 in [the] Policy . . . apply to Time Element loss.” Compl., Ex. A., § III.D. Carving out
 exclusions set forth in the Property Damage section – the only other section in which
 exclusions to coverage are listed – as Plaintiffs suggest would impermissibly render the
 phrase “exclusions elsewhere in [the] Policy” a null set, and therefore meaningless. To that
 end, Plaintiffs’ argument that the Policy’s acknowledgment that Time Element coverage is
 subject to “applicable exclusions,” and that therefore there is some unknown set of
 exclusions which do not apply, is unpersuasive: See Compl., Ex. A, § III(B). The Policy
 makes clear that the exclusions set forth in the other coverage sections, i.e., Property
 Damage, are “applicable exclusions” with respect to Time Element coverage.
         For this same reason, Plaintiffs’ narrow reading of the Contamination Exclusion
 itself is untenable. Plaintiffs argue that because the Contamination Exclusion excludes
 coverage for contamination “except as provided elsewhere in th[e] Policy” it obviously
 cannot apply to losses that fall squarely under the specific Time Element coverages set
 forth in separate sections of the Policy. This reading of the Policy, however, is backwards:
 it requires to Court to find that the Contamination Exclusion is the rule, and the coverage
 types provided in the Policy the exceptions which necessarily swallow that rule. Taken to
 its logical conclusion, Plaintiffs’ theory would effectively write out all coverage exclusions
 contrary to the intention of the parties and the clear language of the Policy. Rather, reading
 the Policy as a whole, it is clear that the phrase “except as provided elsewhere in th[e]
 Policy” as used in the Contamination Exclusion refers to specific forms of contamination
 which are expressly covered by the Policy. See, e.g., Compl., Ex. A, §§ II.D.7-8 (providing
 certain coverage for debris removal and decontamination costs resulting from a covered
 loss); id. at § II.D.26 (providing coverage for certain radioactive contamination); id. at §
 IV.C.1(b) (covering certain losses caused by ammonia contamination).


                                               6
Case 2:21-cv-01240-WJM-MF Document 23 Filed 08/26/21 Page 7 of 12 PageID: 1138




         Second, Plaintiffs’ distinction between “costs of Contamination” excluded from
 coverage by the Contamination Exclusion and “losses” or “extra expenses” covered under
 the Time Element coverage is similarly unpersuasive. As noted, the Policy broadly defines
 the term “contamination” to mean “any condition of property that results from a
 contaminant” such as a virus. Id. at § VII(3)-(4). In other words, the Contamination
 Exclusion unambiguously provides that Defendant will not cover “any condition of
 property” resulting from a virus nor any cost due to any condition of property resulting
 from a virus. Moreover, the Contamination Exclusion clearly and unambiguously
 encompasses “the inability to use or occupy property.” Thus, regardless of whether there
 is a distinction between “costs” on the one hand and “losses” and “extra expenses” on the
 other, it is clear that the Contamination Exclusion cannot be so limited without rendering
 parts of it entirely meaningless. See Ralph Lauren Corp. v. Factory Mut. Ins. Co., No. 20-
 10167 (SDW) (LDW), 2021 WL 1904739, at *4 (D.N.J. May 12, 2021), appeal filed, May
 26, 2021; cf. Thor Equities, LLC v. Factory Mut. Ins. Co., – F.3d – . 2021 WL 1226983, at
 *4 (S.D.N.Y. Mar. 31, 2021) (denying insurer’s motion to dismiss based on nearly identical
 contamination exclusion but acknowledging that limiting such exclusion’s application to
 “costs of contamination” could “tend to render certain aspects of the exclusion
 meaningless”).
                      ii.    The Contamination Clause is Unambiguous
         Plaintiffs argue that even if the Contamination Exclusion could theoretically apply
 to claims for Time Element loss under the Policy, it is nonetheless ambiguous, and
 therefore cannot be applied, with respect to their present claim for coverage. Specifically,
 Plaintiffs argue that the Contamination Exclusion refers only to viruses and various
 pollutants, not pandemic diseases caused by viruses, and that it was intended to apply only
 to the localized release or spread of a virus as part of an industrial pollution claim. Once
 again, the Court disagrees.
         The distinction Plaintiffs appear to draw between a pandemic disease and the virus
 it is caused by is unavailing and has been overwhelmingly rejected by other courts that
 have considered the issue, including recent decisions of federal courts in New York
 applying New York law. See, e.g., Midvale, 2021 WL 276655, at *8 n.5 (“[T]he COVID-
 19 pandemic is simply a large-scale outbreak of a virus.”); Off. Sol. Grp., LLC v. Nat’l Fire
 Ins. Co. of Hartford, No. 1:20-cv-4736-GHW, 2021 WL 2403088, at *9 (S.D.N.Y. June
 11, 2021) (“[U]nder the plain meaning of ‘any,’ that definition encompasses all viruses
 regardless of whether the virus causes infections on a global scale or causes no infections
 at all.”); 100 Orchard St., LLC v. Travelers Indemnity Ins. Co. of Am., No. 20-CV-8452
 (JMF), 2021 WL 2333244, at *2 (S.D.N.Y. June 8, 2021) (“[I]n the context of a viral
 pandemic, the word ‘pandemic’ describes a disease’s geographic prevalence; it does not
 replace disease as the harm-causing agent.” (quotations omitted)). Perhaps more to the
 point, the distinction between the coronavirus disease (“COVID-19”) and the virus it is
 caused by (“SARS-CoV-2”) is incoherent in the context of the Contamination Exclusion,
 which applies to viruses and any “disease causing . . . agent.” Plaintiffs fail to explain how
 the Contamination Exclusion would retain any meaning if it were limited to loss or damage

                                               7
Case 2:21-cv-01240-WJM-MF Document 23 Filed 08/26/21 Page 8 of 12 PageID: 1139




 due to viruses or “disease causing agents” and became inapplicable whenever those viruses
 or disease-causing agents actually cause a disease. Such a distinction would effectively
 write the Contamination Exclusion out of the Policy.
         Moreover, in defining the contaminants that could result in “contamination” within
 the meaning of the Contamination Exclusion, the Policy makes clear that the Exclusion
 applies to “[a]ny . . . virus” without any limitation as to whether that virus occurs in the
 context of a global pandemic or industrial pollution. See Off. Sol. Grp., 2021 WL 2403088,
 at *9 (rejecting argument that “Microbe Exclusion,” which applied to viruses, was limited
 only to wood and structural damage rather than pandemics because of references to “wet
 or dry rot” and “fungi”). Indeed, the case Plaintiffs primarily rely on in support of this
 argument, Urogynecology Specialist of Fla. LLC v. Sentinel Ins. Co., 489 F. Supp. 3d 1297
 (M.D. Fla. 2020), has been considered an outlier and not followed by the majority of courts
 interpreting similar exclusionary clauses. See, e.g., 100 Orchard St., 2021 WL 2333244, at
 *3 (collecting cases).
       The Court joins the overwhelming majority of courts that have considered Plaintiffs’
 argument with respect to the interpretation of similar insurance coverage exclusions in the
 context of the COVID-19 pandemic and concludes that the Contamination Exclusion is
 unambiguous and applies to insurance claims under the Policy for losses due to the
 COVID-19 pandemic.
                      iii.   COVID-19 Was the Efficient Proximate Cause of
                             Plaintiffs’ Losses
        Plaintiffs further argue that the Contamination Exclusion does not apply to their
 losses because Defendant has not sufficiently demonstrated that the virus itself is the
 efficient proximate cause thereof rather than the government shutdown orders or the
 voluntary closure of Plaintiffs’ business operations due to the presence of someone infected
 with COVID-19 on their premises. This argument, however, is unavailing.
         Under New York law, “where a covered and excluded peril combine to cause a
 covered loss, courts typically apply the efficient proximate cause rule – meaning, that the
 insured is entitled to coverage only if the covered peril is the predominant cause of the loss
 or damage.” Parks Real Estate, 472 F.3d at 48 (quotations omitted). “The efficient
 proximate cause of a loss is the cause that originally sets other events in motion” Id.
 (quotations omitted). Thus, in the context of interpreting an exclusionary provision in an
 insurance policy which does not contain an anti-concurrent or anti-sequential clause, the
 Court must look to “the most direct and obvious [efficient] cause” of an insured’s loss”
 rather than attempt to “trace events back to their metaphysical beginnings.” Id. (alterations
 in original) (quotations omitted). In so doing, the Court must ask “whether the parties
 contemplated that the exclusion would apply in a circumstance such as that presented in
 light of the reasonable expectation and purpose of the ordinary business person when
 making an ordinary business contract.” 100 Orchard St., 2021 WL 2333244, at *2
 (quotations omitted).


                                               8
Case 2:21-cv-01240-WJM-MF Document 23 Filed 08/26/21 Page 9 of 12 PageID: 1140




         Here, the Contamination Exclusion does not contain an anti-sequential or anti-
 concurrent clause. This does not mean, however, that the Contamination Exclusion is
 inapplicable simply because some specific event other than the outbreak of COVID-19 was
 the last in a series of events which lead to the closure of Plaintiffs’ businesses. Rather, it is
 clear that the singular event which is directly responsible for, and therefore the efficient
 proximate cause of, Plaintiffs’ losses is the outbreak of COVID-19. Indeed, neither the
 government shutdown or closure orders nor the presence of an infected person on
 Plaintiffs’ premises would have occurred absent the spread of COVID-19. To that end, as
 courts in New York, this district, and around the country have consistently found, a
 reasonable business person would unquestionably anticipate that a provision which
 excludes coverage for “any condition of property that results from a . . . virus” and any cost
 thereof would also apply to any such costs or conditions of property that result from “the
 immediate efforts to mitigate a viral outbreak.” 100 Orchard St., 2021 WL 2333244, at *2;
 see also Mayssami Diamond, Inc v. Travelers Cas. Ins. Co. of Am., No. 3:20-cv-01230-
 AJB-RBB, 2021 WL 1226447, at *4 (S.D. Cal. Mar. 30, 2021); Causeway Automotive,
 LLC v. Zurich Am. Ins. Co., No. 20-8393 (FLW) (DEA), 2021 WL 486917, at *4 (D.N.J.
 Feb. 10, 2021).
                         iv.     Defendant is Not Estopped From Denying Coverage Under
                                 the Contamination Exclusion
        Finally, the Court finds Plaintiffs’ argument that Defendant is estopped from
 invoking the Contamination Exclusion to deny coverage for Plaintiffs’ claim similarly
 unpersuasive. The doctrine of regulatory estoppel prevents an insurer from advancing an
 interpretation of an exclusion to insurance coverage in litigation that is inconsistent with
 representations it made regarding the scope and meaning of that exclusion to state
 insurance regulators when initially seeking its approval. See Benamax Ice, LLC v.
 Merchant Mut. Ins. Co., – F.3d –, 2021 WL 1171633, at *6 (D.N.J. Mar. 29, 2021).
        The Court notes that there is an apparent conflict between New York and New
 Jersey law with respect to the doctrine of regulatory estoppel which Plaintiffs do not
 address. Although New Jersey courts have recognized the doctrine in certain contexts, see
 Morton Int’l v. Gen. Accident Ins. Co., 629 A.2d 831 (N.J. 1993), it is unclear whether New
 York has done the same, see Sher v. Allstate Ins. Co., 947 F. Supp. 2d 370, 389 (S.D.N.Y.
 2013). The Court need not resolve this conflict, however, because even assuming the
 doctrine of regulatory estoppel were theoretically available with respect to Plaintiffs’
 claim, it would not work to prevent Defendant from relying on the Contamination
 Exclusion to deny coverage for at least two reasons. First, as the Court has already noted,
 the Contamination Exclusion is clear and unambiguously applies to bar coverage for
 Plaintiffs’ losses, and “regulatory estoppel does not void clear and unambiguous provisions
 or provide a basis for recission.” Mattdogg, Inc. v. Phila. Indem. Ins. Co., No. L-820-20,
 2020 WL 7702634, at *4 (N.J. Super. Ct. Law Div. Nov. 17, 2020) 4; see also Sher, 947 F.


 4
     Mattdogg is the only decision by a New Jersey court of which the Court is aware that considered

                                                   9
Case 2:21-cv-01240-WJM-MF Document 23 Filed 08/26/21 Page 10 of 12 PageID: 1141




 Supp. 2d at 389 (noting that New York’s parol evidence rule barring consideration of
 extrinsic evidence to contradict an unambiguous contract provision “counsels against
 adoption of a regulatory estoppel” claim).
         Second, Plaintiffs have not alleged any inconsistency or misleading statement made
 by Defendant to state regulators with respect to the Contamination Exclusion. The
 Complaint alleges that Defendant told state regulators that the Policy itself did not cover
 losses resulting from disease-causing agents and that the Contamination Exclusion was
 simply an explicit clarification of that understanding. Compl. ¶ 104. Whether or not that
 understanding of the scope of the Policy was itself accurate is irrelevant. The fact of the
 matter is that Defendant’s current litigation position is entirely consistent with the alleged
 position it took in front of state regulators: the Policy does not cover loss or damage
 resulting from contamination.
               4.      Plaintiffs Have Not Alleged Physical Loss or Damage
        Even if the Court were to conclude that the Contamination Exclusion was, for some
 reason, not applicable to Plaintiffs’ claim for coverage, Plaintiffs still have not adequately
 stated a claim for relief under the Policy. In order for coverage to be available under the
 Policy, including coverage under the Time Element section and the various extensions
 thereof, Plaintiffs must be able to demonstrate that their property or certain nearby
 properties suffered some direct physical loss or damage. Compl., Ex. A at 45, 75. Plaintiffs
 argue that they have adequately alleged the requisite physical loss or damage by alleging
 that (1) the government closure orders resulted in the loss of use of Plaintiffs’ insured
 property; and (2) the presence of COVID-19 itself physically damaged or rendered
 unusable Plaintiffs’ insured property. Neither argument is persuasive.
         As an initial matter, New York courts have consistently held that the phrase
 “physical loss or damage” in an insurance policy requires “actual, demonstrable harm of
 some form to the premises itself, rather than forced closure of the premises for reasons
 exogenous to the premises themselves, or the adverse business consequences that flow
 from such closure.” Newman Myers Kreines Gross Harris, P.C. v. Great N. Ins. Co., 17 F.
 Supp. 3d 323, 331 (S.D.N.Y. 2014); see also Food for Thought Caterers Corp. v. Sentinel
 Ins. Co., – F.3d –, 2021 WL 860345, at *3 (S.D.N.Y. Mar. 6, 2021) (collecting cases). As
 such, New York courts have overwhelmingly rejected the argument that the loss of use of
 insured property due to COVID-19-related government closure orders constitutes “direct
 physical loss or damage” for purposes of insurance coverage. See Off. Sol. Grp., 2021 WL
 2403088, at *7 (noting that “New York courts have consistently maintained that ‘direct
 physical loss of or damage’ language required physical damage to invoke coverage, and
 that loss of use due to the pandemic does not constitute physical damage when the covered
 property was physically unharmed by the virus” and collecting cases); see also 6593


 the application of regulatory estoppel to an insurer’s invocation of an exclusion that would bar
 coverage for losses related to COVID-19.

                                               10
Case 2:21-cv-01240-WJM-MF Document 23 Filed 08/26/21 Page 11 of 12 PageID: 1142




 Weighlock Drive, LLC v. Springhill SMC Corp., – N.Y.S.3d –, 2021 WL 1419049, at *5
 (Sup. Ct. Apr. 13, 2021) (same).
         New York courts have similarly rejected the argument that the physical presence of
 COVID-19 on an insured premises constitutes “physical loss or damage.” Though
 Plaintiffs are correct that physical loss or damage does not need to be “tangible, structural
 or even visible” to trigger coverage, there must still be “some compromise to the physical
 integrity” of the insured premises. Newman, 17 F. Supp. 3d at 329-330. Courts have often
 looked to the nature of a potentially hazardous condition and the extent of remediation
 necessary to remove that condition in determining whether it constitutes “physical loss or
 damage.” See Sharde Harvey, DDS, PLLC v. Sentinel Ins. Co., No. 20-CV-3350 (PGG)
 (RWL), 2021 WL 1034259, at *9-10 (S.D.N.Y. Mar. 18, 2021) (Lehrburger, Mag. J.,
 Report & Recommendation). To that end, courts have distinguished between cases
 involving, for example, the discharge of ammonia gas or the presence of large quantities
 of asbestos, which may constitute direct physical loss or damage, and those involving the
 contamination by a virus such as COVID-19, which does not. Id. While the former category
 of cases concern conditions that render a premises inherently dangerous for human
 occupation which can only be removed through “non-routine, extensive remediation,” the
 latter form of contamination does not pose a risk to the integrity of the property itself and
 “can be eliminated by routine cleaning and disinfecting.” Id.; see also 100 Orchard St.,
 2021 WL 2333244, at *1 & n.5 (collecting cases); Mangia Restaurant Corp. v. Utica First
 Ins. Co., – N.Y.S.3d –, 2021 WL 1705760, at *4 (Sup. Ct. Mar. 30, 2021). 5
         The Court agrees with and adopts the reasoning of the courts that have considered
 this issue under New York law. Neither the government closure orders nor the presence of
 COVID-19 itself constitute “direct physical loss or damage” or an imminent threat thereof
 within the meaning of the Policy. Accordingly, Plaintiffs have failed to satisfy their burden
 that their claim is within the scope of coverage provided by the Policy.
        B.      Count III: Bad Faith
        Plaintiffs’ claim for bad faith denial of insurance coverage must also be dismissed.
 Though the parties do not discuss whether New York or New Jersey law applies to this
 claim, the Court finds that Plaintiffs’ claim fails under the law of either state. First, “New
 York does not recognize the tort of bad faith denial of insurance coverage.” Core-Mark


 5
   For this reason, Plaintiffs’ reliance on Pepsico, Inc v. Winterthus Int’l Am. Ins. Co., 24 A.D.3d
 743, 744 (N.Y. Sup. Ct. App. Div. 2005) is misplaced. There, the court concluded that the use of
 faulty raw ingredients which rendered certain beverage products unmerchantable constituted
 “physical damage” because “the product’s function and value have been seriously impaired, such
 that the product [could not] be sold.” Id. at 744. However, unlike the ingredients used to create a
 product, COVID-19 itself has not altered the physical function or value of the Plaintiffs’ property
 and, as noted, does not constitute “physical loss or damage” or create a risk thereof. Buffalo
 Xerographix, Inc. v. Sentinel Ins. Co., No. 1:20-cv-520, 2021 WL 2471315, at *4 (W.D.N.Y. June
 16, 2021).

                                                 11
Case 2:21-cv-01240-WJM-MF Document 23 Filed 08/26/21 Page 12 of 12 PageID: 1143




 Int’l Corp. v. Commonwealth Ins. Co., No. 05-Civ.-183 (WHP), 2005 WL 1676704, at *3
 (S.D.N.Y. July 19, 2005).
         Second, under New Jersey law, to state a claim for bad faith denial of insurance
 coverage, Plaintiffs were required to show that: “(1) [Defendant] lacked a reasonable basis
 for its denying benefits, and (2) [Defendant] knew or recklessly disregarded the lack of a
 reasonable basis for denying the claim.” Nationwide Mut. Ins. Co. v. Caris, 170 Supp. 3d
 740, 748-49 (D.N.J. 2016). A denial of coverage is, by definition, not made in bad faith
 where the claim itself is “fairly debatable.” See id. Here, because the Court has already
 determined that Plaintiffs’ claim was not, as a matter of law, covered under the Policy, it
 stands to reason that Plaintiffs’ claim was “fairly debatable” and Defendant’s denial of
 coverage therefor was reasonable.
        C.     Count IV: NJCFA
        Finally, the Court concludes that Plaintiffs’ claim under the NJCFA must also
 dismissed. Even assuming the NJCFA applied to Plaintiffs’ insurance relationship with
 Defendant embodied in a contract governed by New York law, Plaintiffs have failed to
 state a proper claim under the NJCFA. “[W]hile the CFA ‘encompass[es] the sale of
 insurance policies as goods and services that are marketed to consumers,’ it was not
 intended as a vehicle to recover damages for an insurance company’s refusal to pay
 benefits.” Myska v. N.J. Mfrs. Ins. Co., 440 N.J. Super. 458, 485 (Super. Ct. App. Div.
 2015) (quoting Lemelledo v. Beneficial Mgmt. Corp. of Am., 150 N.J. 255, 265 (1997); see
 also Caris, 170 Supp. 3d at 746-47. Here, the entirety of the allegations related to Plaintiffs’
 NJCFA claim concern Defendant’s handling, investigation, and subsequent denial of
 Plaintiffs’ claim for insurance coverage as opposed to the initial sale or marketing of the
 Policy. As such, Plaintiffs’ have failed to state a plausible claim for relief under the NJCFA
 and Count IV must be dismissed.
 IV.         CONCLUSION
        For the reasons set forth above, Defendant’s Motion is GRANTED. An appropriate
 order follows.




                                                    /s/ William J. Martini
                                                    William J. Martini, U.S.D.J.


        Date: August 26, 2021




                                               12
